FILED
                            NOT FOR PUBLICATION                            DEC 16 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50401

               Plaintiff - Appellee,             D.C. No. 2:12-cr-01068-SVW

  v.
                                                 MEMORANDUM*
ALEJANDRA OCHOA-NAVARRETE,
a.k.a. Monica Gonzales, a.k.a. Anna
Gonzalez, a.k.a. Monica Gonzalez, a.k.a.
Alejandra Ochoa Navarette, a.k.a.
Alejandra Ochoa, a.k.a. Anna Ochoa, a.k.a.
Maria DeJesus Ochoa,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen V. Wilson, District Judge, Presiding

                           Submitted December 9, 2014**

Before:        WALLACE, LEAVY, and BYBEE, Circuit Judges.

       Alejandra Ochoa-Navarrete appeals from the district court’s judgment and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
challenges the 46-month sentence imposed following her guilty-plea conviction for

illegal reentry after deportation, in violation of 8 U.S.C. § 1326. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm, but remand to correct the

judgment.

      Ochoa-Navarrete contends that the district court violated Federal Rule of

Criminal Procedure 32 by failing to rule on her objection to the presentence report

(“PSR”). The district court did not violate Rule 32 because Ochoa-Navarrete’s

objection to the PSR concerned a legal issue, not a factual dispute. See United

States v. Grajeda, 581 F.3d 1186, 1188-89 (9th Cir. 2009).

      Ochoa-Navarrete also contends that the district court procedurally erred by

failing to respond to her request for a cultural assimilation departure, and by failing

to understand and address her mitigating argument regarding the reduced need for

deterrence in view of her eligibility for a U-visa. We review for plain error, see

United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find

no error. The record reflects that the district court considered Ochoa-Navarrete’s

cultural assimilation departure request, properly understood and considered her

U-visa argument, and sufficiently explained the below-Guidelines sentence. See

Rita v. United States, 551 U.S. 338, 358-59 (2007).

      In accordance with United States v. Rivera-Sanchez, 222 F.3d 1057, 1062


                                           2                                    13-50401
(9th Cir. 2000), we remand the case to the district court with instructions that it

delete from the judgment the reference to section 1326(b)(2). See United States v.

Herrera-Blanco, 232 F.3d 715, 719 (9th Cir. 2000) (remanding sua sponte to

delete the reference to section 1326(b)(2)).

      AFFIRMED; REMANDED to correct the judgment.




                                           3                                     13-50401